internal_revenue_service number release date index number ----------------------- ------------------------------------------------------------ ---------------------------------- ---------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b6 plr-103570-13 date date legend taxpayer operating company company a company b company c parent company x company y company z state utility licensor center additive additive source region date date date date date date date date a b c d e ----------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------ ---------------------------------------- ----------------------------------- -------------------------------- ----------------------------------------- ---------------------------------- --------------------------------------------------- -------------- -------------------------------- ----------------------- ------------------------------------------------------------- ------------------------------------ ---------------------- ------------------------ ---------------------------- ----------------- ---------------------- ---------------------- --------------------------- -------------------- ------------------- ------------------- ------------------------ -- ----- -- -------- ---------- plr-103570-13 dear --------------- this letter is in response to your request for rulings dated ------------------------ submitted by your authorized representatives concerning the federal_income_tax consequences of the transaction described below background taxpayer a state limited_liability_company has elected to be taxable as a corporation for federal tax purposes effective date taxpayer is the sole member of operating company a state limited_liability_company that is disregarded from taxpayer for federal_income_tax purposes taxpayer is a wholly-owned subsidiary of company a which is wholly-owned by company b company b is wholly-owned by parent which is the holding_company for a number of operating companies engaged in energy- related businesses including the sale and transportation of coal throughout the united_states company c is a state limited_liability_company that is wholly-owned by and disregarded from company a parent and its affiliates are calendar_year taxpayers and employ the accrual_method of accounting for book and tax purposes the facility the facility is a single production line that was originally constructed as part of a larger facility but is capable of being operated as a separate_unit to produce refined_coal it was originally constructed for company x with final completion on date on date the facility was sold to company y and on date company y filed a request with state to change its name to operating company on date operating company entered into an engineering procurement and construction_contract to relocate the facility to the utility the relocation of the facility was complete on date the utility is owned and operated by company z and is composed of a coal-fired generating units each with an electric generating capacity of approximately b megawatts and it consumes approximately c million tons of coal a year operating company has entered into various agreements with company z with respect to the installation and operation of the facility at a portion of the utility site the parties entered into a license and service agreement pursuant to which operating company has the right to place the facility on the utility’s site and has access to support services such as utility connections necessary to operate the facility this agreement also allows operating company to operate the facility under certain permits and approvals issued to company z plr-103570-13 operating company has also entered into a coal handling and consulting agreement with company z pursuant to which company z acts as coal consultant to perform services necessary to locate purchase transport and handle an adequate supply of coal to ensure that operating company uses coal that conforms to set coal specifications to allow it to satisfy its obligations under the refined_coal supply agreement similarly under a coal feedstock purchase agreement operating company will purchase the amount of feedstock coal required to enable operating company to fulfill its obligations to company z under the refined_coal supply agreement operating company has also entered into a refined_coal supply agreement with company z under which company z purchases all of its requirements for coal and coal- based fuel from operating company all of the refined_coal produced in the facility is expected to be used as a fuel by the utility to produce steam for the generation of electricity however any refined_coal not purchased by the utility can be sold to one or more third parties finally operating company has entered into an operation and maintenance agreement with company c pursuant to which company c will operate and maintain the facility according to certain specified operating protocols and standards company c also entered into an agreement with a third party to provide the labor necessary for the operation and maintenance of the facility taxpayer as manager of the operating company will arrange for the testing of the refined_coal as described below the facility is capable of being relocated without affecting its capability to produce refined_coal in the future the facility may be disassembled and relocated to another location such relocations of refined_coal facilities are a routine exercise that can be accomplished with only limited duplication of certain common equipment and civil works and foundations which are relatively minor in the context of these projects in the event of any relocation of the facility all of the essential components of the facility will be relocated and retained description of the process the process at issue for production of refined_coal currently employed at the facility involves the mixing of proprietary chemicals additives with feedstock coal prior to combustion the process the patent for the process is owned by licensor and is licensed to operating company test results have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at the utility a combination of additives has been chosen that target the reduction of nox and mercury in the case of nox operating company understands that the additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury operating company understands that the additive is plr-103570-13 believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices emissions reduction testing on behalf of operating company company b engaged the research center of a prominent university the center to conduct tests at its pilot-scale combustion test furnace ctf to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal the center reports described below state the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial and full-scale pulverized coal pc -fired boilers for purposes of qualifying the refined_coal produced at the facility the center conducted pilot-scale combustion tests at its ctf specifically on date and date the center conducted tests on the feedstock coal of the type typically burned at the utility because the facility was not yet operational at the time of the tests the center reports that it mixed the feedstock coal and additives in a manner consistent with the mixing that would occur at the facility each test report explains that combustion gas analysis is provided by continuous emissions monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air inleakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the inleakage flue gas analyses were obtained from the duct at the outlet of the electrostatic precipitator esp flue gas mercury measurements were obtained separately by a continuous mercury monitor located at the flue gas ducting at the exit of the particulate control device the center conducted a series of tests on the feedstock coal and refined_coal blends measuring the emissions with these devices each test report states that the test results indicate that the refined_coal samples achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least twenty percent nox reduction and at least forty percent mercury reduction each test report states that it is expected that qualifying reductions the emissions reductions plr-103570-13 reported here would be achieved at full scale by using these treatment rates during the production of the refined_coal tested coal currently the utility only burns coal from within the source region operating company intends to produce the refined_coal exclusively using coal from within the source region the tested coal the rank of the coal burned by the utility is classified by the american society of testing materials astm as subbituminous coal with a gross calorific value of d to e btu lb company b requested that the center test the source region coal to be used by operating company to produce refined_coal that will be burned to produce steam by the utility accordingly the center tested the source region coal and in each case the report issued by the center states that refined_coal produced with this source region coal met the required emissions reduction requirements when compared to the feedstock coal operating company expects to continue to operate with the source region coal and additive levels discussed in the center reports which would be consistent with long-term patterns for coal consumed by the utility if so samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples of feedstock and samples of refined_coal will be collected and prepared in accordance with sampling and testing procedures set forth in operating company’s operating protocols although testing and preliminary reporting is done timely occasionally the center is not able to issue the final report until after the six-month period although operating company does not currently anticipate making changes to its coal feedstock or additive levels or using other coal sources or ranks additional testing will be conducted prior to acquiring coal feedstock from a different coal source region or of a different rank than reflected in the tested coal in the case of a change in the additive levels tests will also be run at the new minimum levels of additive as a qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive in addition in the future operating company may collect and test weekly grab samples of each of the feedstock and refined_coal to determine the sulfur and mercury content of the samples if such samples are collected a rolling six-month average of the laboratory analyses would be computed to determine whether there has been a change_of the sulfur or mercury content of more than ten percent below the bottom of the range or more than ten percent above the top of the range of sulfur content and the range of the mercury content of the feedstock coal and the refined_coal samples used in the most recent pilot-scale testing conducted at the center or a similar plr-103570-13 pilot-scale combustion testing facility under notice_2010_54 that satisfied the qualified_emission_reduction test of sec_45 rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the internal_revenue_code provided that such refined_coal is produced by operating company from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source regions and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased testing by the center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 operating company may rely on the pilot-scale testing conducted at the center or a similar pilot-scale combustion testing facility under notice_2010_54 and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 regardless of subsequent normal fluctuations in operating conditions and emissions at the utility the results set forth by the center in a redetermination test report for production may be relied upon after the date of the testing even if the report is not received until after the six-month period specified in section i of notice_2010_54 pursuant to section b of notice_2010_54 operating company may satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of sulfur content and the range of the mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location or replacement plr-103570-13 of a part of the facility will not result in a new placed_in_service_date for purposes of sec_45 provided the fair_market_value of the original property incorporated into the facility is more than twenty percent of the facility’s total fair_market_value immediately following completion of the relocation or replacement law and rationale sec_45 generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 provides that in the case of a producer of refined_coal the credit available under sec_45 for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such ten-year period and such taxable_year for purposes of sec_45 section dollar_figure of notice_2010_54 the notice provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of the notice generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are plr-103570-13 treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least ninety percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i of the notice and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii of the notice section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process plr-103570-13 of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least twenty percent forty percent in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than ten percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete finally sec_45 provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of the notice provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of the notice provides that a refined_coal_production_facility will not be treated as placed_in_service after date if more than twenty percent of the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date the notice plr-103570-13 also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service issue one the process starts with chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide a chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure of the notice defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 provided that the refined_coal i is produced from feedstock coal that is from the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 issue two the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of the notice provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal source region and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source region and rank for purposes of section dollar_figure of the notice regardless of the mine from which such feedstock coal is purchased issue three plr-103570-13 section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section of the notice provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods in the instant case pilot-scale testing by the center for qualified emissions reductions as provided in the test reports satisfies the requirements of the notice operating company may rely on the pilot-scale testing conducted at the center or a similar pilot-scale combustion testing facility under the notice and subsequent laboratory testing as required for a redetermination described in section a or b of the notice to satisfy the qualified_emission_reduction test of sec_45 in conducting such tests the center conducted tests on the feedstock and then mixed a separate sample of the feedstock with the additives so that it could conduct tests on the refined_coal product in each of its reports the center reported that the test results indicated that the blend of feedstock coal and additives achieved the required emissions reductions based on the foregoing we conclude that testing by the center for qualified emissions reductions as set forth in its test reports satisfies the requirements of notice_2010_54 operating company may rely on the pilot-scale testing conducted at the center or a similar pilot-scale combustion testing facility under notice_2010_54 and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 regardless of subsequent normal fluctuations in operating conditions and emissions at the utility issue four it is intended that redetermination testing will occur every six months or more frequently if required pursuant to the notice however the center is not always able to issue the written report required by section a of the notice within the six-month period thus although redetermination testing is completed within the six-month period the report may be received after the six-month period nonetheless the center informed interested parties of the results of the test on the day of the tests so that it was able to take into account the results of the redetermination within the six-month period nevertheless the delay by the center in issuing its report cannot be indefinite accordingly we conclude that the results set forth by the center in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of the notice so long as the written report is received within days from the date of testing the plr-103570-13 new six-month period will begin on the date the redetermination test was completed not the date of receipt of the report issue five section of the notice provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than ten percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent redetermination that meets the requirements of section dollar_figure of the notice accordingly we conclude that pursuant to section b of notice_2010_54 operating company may satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of the sulfur content and range of the mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 issue six we understand that the facility may be relocated to another location in the future in that case all of the essential components of the facility will be relocated and retained similarly during the life of the facility it may be necessary to replace certain major components in the event of relocation or replacement of a component there should be no change in the placed_in_service_date of the facility as long as the test described in section dollar_figure of the notice has been met based on the foregoing we conclude that provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45 provided the fair_market_value of the used_property is more than twenty percent of the facility’s total fair_market_value at the time of relocation or replacement this ruling expresses no opinion about any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that the operating company has sufficient risks and rewards of the production activity to qualify as the producer of the refined_coal the service may plr-103570-13 challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
